DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/02/2020.
Claims 1-20 are presented for examination.

Priority
Instant application claims foreign priority under 35 U.S.C. 119 (a-d) or (f) over IN202021014747 which has a filing date of 04/02/2020 . Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 recites the following limitations “…configured to re-direct to the variable link in response to a user opening the 3D link, the variable link enabling (i) the 3D CAD model to be located and opened and (ii) the 3D context to be displayed within the 3D model”. These limitations impart some functionality to the link that could only be done with software functions, thus, would not reasonably be a link written down with pen/paper. It is not relevant for human mind to write down a link that would allow a model to be opened and allow 3D context to be displayed within the model. Therefore, these limitations do not recite an abstract idea. Claim 1 also recites “storing the 3D-link in a database, the 3D-link enabling the 3D context to be shared between or among users via sharing of the 3D-link from the database.” which also does not include an abstract idea. Due to the fact that no abstract ideas were recited, claim 1 is found eligible under U.S.C. 35 101.

Claim 13 recites the following limitations “enable a user to select a 3D context of the 3D CAD model opened;”, “create a 3D-link targeting the 3D context…”, and “store the 3D-link in a 3D-link database” ”. These limitations impart some functionality that could only be done with software functions, therefore, these limitations do not recite abstract ideas. For clarification, the limitation “enable a user to select a 3D context…” is not being interpreted as reciting the abstract idea of “selecting”, rather, it is reciting some computer functionality (e.g. a GUI element) that allows a user to select the 3D context. Due to the fact that no abstract ideas were recited, claim 13 is found eligible under U.S.C. 35 101.


Claim 20 recites “split the 3D-link into a plurality of components, the plurality of components including a model address, core 3D address, and view parameters;” which could reasonably be interpreted as a person parsing a link into its components. However, the remaining limitations are not considered abstract ideas and have been determined to add enough to the claim to integrate it into a practical application/amount to significantly more. Therefore, this claim is directed to more than just the abstract idea and is found eligible under U.S.C. 35 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 9, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glunz_2015 (US20170132567A1).

Claim 1. Glunz_2015 discloses “A computer-implemented method for sharing a three-dimensional (3D) context of a 3D computer-aided design (CAD) model, the computer-implemented method comprising:” (Glunz_2015 Par 0029: “The method and system provide X-dimensional (XD) models for building information modeling (BIM) with collaboration and analytics.”), “creating a 3D-link targeting the 3D context within the 3D CAD model, the creating including forming a static link and a variable link, the static link configured to re-direct to the variable link in response to a user opening the 3D-link, the variable link enabling (i) the 3D CAD model to be located and opened and (ii) the 3D context to be displayed within the 3D CAD model;” (Glunz_2015 Par 0342: “FIG. 20 also indicates a social media message 257 (e.g., a TWITTER tweet, etc.) including an electronic communications path 250 as an electronic link 250′ from the social media message 257 directly to collaborative electronic information 256 for a selected portion 214, 248 of a desired 3D object model 208, 246 in an existing 3D modeling program. When the electronic link 250, 250′ is activated, the network device which activated the electronic link 250, 250′ is connected directly into the existing 3D modeling program and directly to directly to collaborative electronic information 256 for a selected portion 214, 248 of a desired 3D object model 208, 246.”), and “and storing the 3D-link in a database, the 3D-link enabling the 3D context to be shared between or among users via sharing of the 3D-link from the database.” (Glunz_2015 Par 0359-0360: “At Step 228, the project management application 30″ creates a collaboration object on the server network device 20. In a preferred embodiment the collaboration object includes a cloud storage object 82. In another embodiment, the collaboration is non-cloud storage object (e.g., for database 20′ associated with server network device 20, etc.).” For clarification, the term collaboration object is being interpreted as the 3D link.; Glunz_2015 Par 0361: “At Step 230, the project management application 30″ sends to the target network device 12 via the communications network 18 a second collaboration message including electronic instructions for the 3D modeling program to display a dialog box 254 on the 3D modeling program being accessed from the target network device 12 to accept collaboration instructions 256.”).
Claim 3. Glunz_2015 discloses “wherein the 3D CAD model is associated with a coordinate system and wherein the 3D context is a fixed 3D point specified by x, y, and z coordinates expressed in the coordinate system of the 3D CAD model.” (Glunz_2015 Par 0220: “In one embodiment, the 2D electronic information further includes physical location information including, but not limited to, Global Positioning System (GPS) information, street address information, two-dimensional (2D) geospacer (e.g., X, Y) (e.g., building, floor), three-dimensional (3D) (X, Y, Z) (e.g., building, floor, floor location (e.g., room, office, desk, etc.)) or other physical location information (e.g., longitude, latitude, street address, etc.).”; Glunz_2015 Par 0048: “FIG. 17 is a block diagram illustrating an exemplary three-dimensional (3D) object model for a portion of a building;” The fact that the object model is referred to as three-dimensional indicates that the model has been associated with a three-dimensional coordinate system. Because the 3D context of a 3D model can be interpreted as information contained within the model, the coordinates of all the points that make up the model can be interpreted as the 3D context. According to this interpretation, Fig. 17 demonstrates a collection of many fixed 3D points that make up an object model that can be expressed in an x,y,z coordinate system.).

Claim 5. Glunz_2015 discloses “wherein the geometric entity includes a feature in the 3D CAD model, geometry belonging to the feature, reference plane included in the 3D CAD model, reference line included in the 3D CAD model, reference point included in the 3D CAD model, sketch included in the 3D CAD model, dimension element on the sketch or on a 3D solid included in the 3D CAD model, annotation element on the sketch or on the 3D solid, or a combination thereof.” (Glunz_2015 Par 0342: “FIG. 20 is a block diagram 244 illustrating exemplary collaboration information for 3D object models in a 3D modeling program. FIG. 20 includes an exemplary 3D object model 246 for a wall with an electronic communications path portion 248 with a blinking red (not visible in static black and white drawings) dashed lined 250 to give a visual indication that collaboration information 252 is available.” The 3D object model of a wall represents a single portion (entity) of the 3D model of a building and therefore, can be interpreted as a geometric entity. The wall includes an electronic communications path portion which can be interpreted as a feature in the 3D CAD model. FIG 20 can be interpreted as a sketch included in the 3D CAD model.).

Claim 8. Glunz_2015 discloses “wherein forming the variable link includes concatenating: a model address including an address of the 3D CAD model;” (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating: a model address including an address of the 3D CAD model because it is linking (concatenating) a database location, which could be a model address, with a cloud storage object (3D CAD model).), and “and (i) a core 3D address of the 3D context within the 3D CAD model, the core 3D address being relative to the model address, or (ii) a unique identifier of a 3D-link attribute or 3D-link feature, wherein the core 3D address is included as meta-data within the 3D-link attribute or 3D-link feature, and wherein the 3D-link attribute is attached onto a 3D point or geometric entity of the 3D CAD model.” (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating a core 3D address of the 3D context within the 3D CAD model, the core 3D address being relative to the model address because it is linking (concatenating) a database location, which could be a core 3D address, with a cloud storage object (3D CAD model).).

Claim 9. Glunz_2015 discloses “wherein the model address further includes an identifier of a web-based CAD application within which the 3D CAD model is to be opened in response to opening of the 3D-link.” (Glunz_2015 Par 0259: “In such an embodiment, the second data format and the second data files include an AUTODESK REVIT 3D modeling object in an AUTODESK REVIT formatted file with a .RFA file extension and/or .RVT file extension and/or an AUTOCAD 3D modeling object in an AUTOCAD formatted file with a .DWG file extension.” The file extension identifies the program a file is to be opened with and AUTOCAD software includes web-based capability, therefore, the file extension is being interpreted as an identifier of a web-based CAD application within which the 3D CAD model is to be opened in response to opening of the 3D-link).

Claim 13. Glunz_2015 discloses “A computer-aided design (CAD) system configured to:” (Glunz_2015 Par 0029: “The method and system provide X-dimensional (XD) models for building information modeling (BIM) with collaboration and analytics.”), “open a 3D computer-aided design (CAD) model;” (Glunz_2015 Par 0340: “When the desired architect opens the existing 3D modeling program and the desired 3D object, the selected wall with the collaboration instructions would be visible.”), “enable a user to select a 3D context of the 3D CAD model opened;” (Glunz_2015 Par 0340: “When the desired architect opens the existing 3D modeling program and the desired 3D object, the selected wall with the collaboration instructions would be visible.” Because the 3D context of a 3D model can be interpreted as information contained within the model, the process of opening a CAD model is interpreted to include selecting a 3D context of the 3D CAD model. ), create a 3D-link targeting the 3D context, the 3D-link including a static link and a variable link, the static link configured to re-direct to the variable link in response to opening of the 3D-link, the variable link enabling (i) the 3D CAD model to be located and opened and (ii) the 3D context to be displayed within the 3D CAD model;” (Glunz_2015 Par 0342: “FIG. 20 also indicates a social media message 257 (e.g., a TWITTER tweet, etc.) including an electronic communications path 250 as an electronic link 250′ from the social media message 257 directly to collaborative electronic information 256 for a selected portion 214, 248 of a desired 3D object model 208, 246 in an existing 3D modeling program. When the electronic link 250, 250′ is activated, the network device which activated the electronic link 250, 250′ is connected directly into the existing 3D modeling program and directly to directly to collaborative electronic information 256 for a selected portion 214, 248 of a desired 3D object model 208, 246.”), and “and store the 3D-link in a 3D-link database communicatively coupled to the CAD system, the 3D-link enabling the 3D context to be shared between or among users via sharing of the 3D-link from the 3D-link database.” (Glunz_2015 Par 0359-0360: “At Step 228, the project management application 30″ creates a collaboration object on the server network device 20. In a preferred embodiment the collaboration object includes a cloud storage object 82. In another embodiment, the collaboration is non-cloud storage object (e.g., for database 20′ associated with server network device 20, etc.).” For clarification, the term collaboration object is being interpreted as the 3D link.; Glunz_2015 Par 0361: “At Step 230, the project management application 30″ sends to the target network device 12 via the communications network 18 a second collaboration message including electronic instructions for the 3D modeling program to display a dialog box 254 on the 3D modeling program being accessed from the target network device 12 to accept collaboration instructions 256.”).

Claim 14. Glunz_2015 discloses “wherein the CAD system includes a display screen configured to display the 3D CAD model opened, wherein the 3D context is a 3D point or geometric entity, and wherein, to enable the user to select the 3D context, the CAD system is further configured to enable the user to drop a pin, flag, or bookmark icon onto the 3D point or geometric entity, the 3D point or geometric entity displayed on the display screen.” (Glunz_2015 Par 0365: “As another example, Sally may select a window 208 from FIG. 17 of 3D object model 208 and ask Jane to cut a wall section through this window 210, etc.” The ability for a user to select an object within the model indicates the presence of a display screen. Fig. 17 demonstrates the opened 3D CAD model which shows the walls of a portion of a building, which can be interpreted as geometric entities. The process of selecting a window is being interpreted as selecting the 3D context. Fig. 17 demonstrates the ability of a user to place a notification (flag or bookmark icon) onto the wall (geometric entity).).

Claim 17. Glunz_2015 discloses “wherein the CAD system includes a display screen configured to display the 3D CAD model opened, wherein the CAD system is further configured to form the variable link by concatenating: a model address including an address of the 3D CAD model;” (Glunz_2015 Par 0365: “As another example, Sally may select a window 208 from FIG. 17 of 3D object model 208 and ask Jane to cut a wall section through this window 210, etc.” The ability for a user to select an object within the model indicates the presence of a display screen. Fig. 17 demonstrates the opened 3D CAD model.; Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating: a model address including an address of the 3D CAD model because it is linking (concatenating) a database location, which could be a model address, with a cloud storage object (3D CAD model).), and “and (i) a core 3D address of the 3D context within the 3D CAD model, the core 3D address being relative to the model address, or (ii) a unique identifier of a 3D-link attribute or 3D-link feature, wherein the core 3D address is included as meta-data within the 3D-link attribute or 3D-link feature, and wherein the 3D-link attribute is attached onto a 3D point or geometric entity of the 3D CAD model.” (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating a core 3D address of the 3D context within the 3D CAD model, the core 3D address being relative to the model address because it is linking (concatenating) a database location, which could be a core 3D address, with a cloud storage object (3D CAD model).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, 7, 10, 11, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glunz_2015 (US20170132567A1) in view of Appleman_2014 (US20140095122A1).

Claim 2. Glunz_2015 teaches “the feature tree includes a 3D-link feature for the 3D-link created;” (Glunz_2015 Par 0396: “In a preferred embodiment, the plural collaboration analytics 270, 282 are created in various types of hierarchies (e.g., priority tree, building component, project, team, etc.) and be selected at different levels in the hierarchies and also can be selected to isolate a desired 3D object model” The inclusion of levels within the hierarchy that isolate specific 3D models is being interpreted as including a 3D-link feature for the 3D-link created because the levels within the hierarchy are used to access the models, just as links are used to access information.), and “and the 3D-link feature enables editing of placement of a 3D-link indicator representing the 3D-link within the 3D CAD model to change the 3D context targeted, enables editing of at least one requirement of the 3D-link, (Glunz_2015 Par 0339: “Upon exiting, the selected wall would appear in the existing 3D modeling program in a different color and include an electronic communications link to the desired instructions (e.g., Jane, please remove the wall and re-configure the section drawing, etc.).” For clarification, the inclusion of a link associated with a specific wall with instructions to change the 3D model is being interpreted as enabling editing of placement of a 3D-link indicator representing the 3D-link within the 3D CAD model to change the 3D context targeted.).

Glunz_2015 does not explicitly teach “wherein: features of the 3D CAD model are organized in a feature tree;”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0097: “ A building configuration recipe is saved as a list, a tree, a table, or in any other form.”). 

Glunz_2015 does not explicitly teach “provides a rollback point in a history of the 3D CAD model”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0097: “The markup “interface” is indicative of an interface of the building and includes other markup terms such as “version” which indicates the version of configurator application 115 and/or a version of the set of physical product specifications from which the building configuration recipe is extracted.” This excerpt from Appleman_2014 teaches the concept of establishing a building configuration data version which is being interpreted as a rollback point in a history of the 3D CAD model because accessing a previous version of the data can be considered rolling back to a certain point in the history of the data.).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 4. Glunz_2015 teaches “wherein the 3D-link is expressed as a text string, wherein the 3D context is a geometric entity of the 3D CAD model, (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URIs) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” The use of a URL demonstrates the concept of a link expressed as a text string.; Glunz_2015 Par 0342: “FIG. 20 is a block diagram 244 illustrating exemplary collaboration information for 3D object models in a 3D modeling program. FIG. 20 includes an exemplary 3D object model 246 for a wall with an electronic communications path portion 248 with a blinking red (not visible in static black and white drawings) dashed lined 250 to give a visual indication that collaboration information 252 is available.” The 3D object model of a wall represents a single portion (entity) of the 3D model of a building and therefore, can be interpreted as a geometric entity of the 3D CAD model.).

Glunz_2015 does not explicitly teach “wherein the static link is smaller relative to the variable link, or a combination thereof.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0016: “A configuration of the building, e.g., a viewer customized configuration, may be represented by, or saved as, a plurality of tags. The plurality of tags is indicative of specifications of the physical products associated with the configuration of the building, an identification of the configuration of the building, a location of the building, version information associated with the specifications of the physical products, or any other information relevant to the configuration of the building. The plurality tags may be arranged in a uniform resource locator (URL) so that a first part of the URL is indicative of a web page address and a second part of the URL being indicative of the plurality of tags.” For clarification, the first part of the URL (webpage address) is being interpreted as a static link because the link is unchanging. The second part of the URL is being interpreted as a variable link because it could provide access to any number of building configurations depending on which configuration is desired by the user. Therefore, the static link which only provides access to a single web page is smaller relative to the variable link which could provide access to multiple different building configurations.).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 6. Glunz_2015 teaches “. (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating a database address because it is linking (concatenating) a database location (address) with a cloud storage object. Version information can be interpreted as a unique identifier because the version number associated with a link can be used to identify that link over other links with different version numbers.).

Glunz_2015 does not explicitly teach “further comprising storing the 3D CAD model in the database”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0114: “For example, after the user finalizes the configuration of the building, e.g., his/her home, the configuration is stored in the form of a file document, a URL, or any other format and sent to the back-end database 914.” This excerpt from Appleman_2014 teaches the concept of storing a 3D model in a database.). 

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 7. Glunz_2015 teaches “wherein the database is a 3D-link database, (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URis) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” Specifying a storage location is being interpreted as concatenating a database address because it is linking (concatenating) a database location (address) with a cloud storage object. Version information can be interpreted as a unique identifier because the version number associated with a link can be used to identify that link over other links with different version numbers. Specifying a storage location (model address) is being interpreted to encompass including a model address of the 3D CAD model stored in the 3D CAD model database.).

Glunz_2015 does not explicitly teach “wherein the 3D CAD model is stored in a 3D CAD model database”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0114: “For example, after the user finalizes the configuration of the building, e.g., his/her home, the configuration is stored in the form of a file document, a URL, or any other format and sent to the back-end database 914.” This excerpt from Appleman_2014 teaches the concept of storing a 3D model in a database.;).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 10. Glunz_2015 does not explicitly teach “further comprising enabling a user to specify that the 3D-link is to be locked to a given version or revision of the 3D CAD model and wherein, in an event the 3D-link is specified to be locked, the model address further includes the given version of revision of the 3D CAD model.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0050: “The user-customized configuration may be stored as a configuration recipe 118, including a plurality of tags indicative of specifications of the physical products included in the customized configuration or other information relevant to the customized configuration. Such other information includes, for example, version information associated with the set of specifications 116 of physical products, IP address associated with the client device 110, identification of the customized configuration, or the like.” This excerpt from Glunz_2015 teaches the concept of a user specifying the version information of a set of data, which is the main concept of this claim limitation.).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 11. Glunz_2015 does not explicitly teach “wherein the storing includes entering the 3D-link into the database as a key-value pair, wherein the key-value pair includes a key and a value, wherein the static link is the key, and wherein the variable link is the value.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0016: “A configuration of the building, e.g., a viewer customized configuration, may be represented by, or saved as, a plurality of tags. The plurality of tags is indicative of specifications of the physical products associated with the configuration of the building, an identification of the configuration of the building, a location of the building, version information associated with the specifications of the physical products, or any other information relevant to the configuration of the building. The plurality tags may be arranged in a uniform resource locator (URL) so that a first part of the URL is indicative of a web page address and a second part of the URL being indicative of the plurality of tags.” For clarification, the first part of the URL (webpage address) is being interpreted as a static link because the link is unchanging. The second part of the URL is being interpreted as a variable link because it could provide access to any number of building configurations depending on which configuration is desired by the user. The use of a URL demonstrates the use of a key-value pair because it includes a web page address (static link/key) and a plurality of tags (variable link/value)).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 15. Glunz_2015 does not explicitly teach “wherein the CAD system is further configured to attach a 3D-link attribute onto the 3D point or geometric entity or reference the 3D point or geometric entity via a 3D-link feature for the 3D-link, the 3D-link feature included in a feature tree of the 3D CAD model.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0072 and Fig. 6B: “Upon the user operating on an icon 623 associated with a physical product category, e.g., a refrigerator, a stove, a wall, floor, and/or the like, information and/or different specifications related to the same physical product category are displayed to the user and the user is enabled to select a choice or a specification associated with the physical product category.” Because the process of clicking on an icon allows the user to access product information, the icon can be interpreted as a 3D-link attribute.; Fig. 6B demonstrates several examples of icons placed onto objects (geometric entities) within the model.).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 16. Glunz_2015 in view of Appleman_2014 also teaches “wherein static link is a text string and wherein the CAD system is further configured to add the text string of the static link as meta-data to the 3D-link attribute or 3D-link feature enabling the static link to be used as a key for accessing the variable link in the 3D-link database.” (Glunz_2015 Par 0177: “The envelope portion 84 uses unique namespace Uniform Resource Identifiers (URIs) and/or Uniform Resource Names (URNs), and/or Uniform Resource Locators (URLs) unique across the cloud communications network 18 to uniquely specify, location and version information and encoding rules used by the cloud storage object 82 across the whole cloud communications network 18.” The use of a URL demonstrates the concept of a link expressed as a text string.; Glunz_2015 Par 0178: “The envelope portion 84 of the cloud storage object 82 is followed by a header portion 86. The header portion 86 includes extended information about the cloud storage objects such as authorization and/or transaction information, etc.” Because the header portion is data that includes information about other data (cloud storage objects), it is being interpreted as meta-data.; Glunz_2015 Par 0179: “The body portion 88 includes methods 90 (i.e., a sequence of instructions, etc.) for using embedded application- specific data in data elements 92.” Because the body portion includes information regarding the use of specific data, which can include information related to accessing said data, it can be interpreted to be used to access other information, which is the main concept of this claim limitation.).

Claim 18. Glunz_2015 does not explicitly teach “wherein the CAD system is further configured to store the 3D-link in the 3D-link database by entering the 3D-link into the 3D-link database as a key-value pair, wherein the key-value pair includes a key and a value, wherein the static link is the key, and wherein the variable link is the value.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0114: “For example, after the user finalizes the configuration of the building, e.g., his/her home, the configuration is stored in the form of a file document, a URL, or any other format and sent to the back-end database 914.” This excerpt from Appleman_2014 teaches the concept of storing a 3D link in a database.; Appleman_2014 Par 0016: “A configuration of the building, e.g., a viewer customized configuration, may be represented by, or saved as, a plurality of tags. The plurality of tags is indicative of specifications of the physical products associated with the configuration of the building, an identification of the configuration of the building, a location of the building, version information associated with the specifications of the physical products, or any other information relevant to the configuration of the building. The plurality tags may be arranged in a uniform resource locator (URL) so that a first part of the URL is indicative of a web page address and a second part of the URL being indicative of the plurality of tags.” For clarification, the first part of the URL (webpage address) is being interpreted as a static link because the link is unchanging. The second part of the URL is being interpreted as a variable link because it could provide access to any number of building configurations depending on which configuration is desired by the user. The use of a URL demonstrates the use of a key-value pair because it includes a web page address (static link/key) and a plurality of tags (variable link/value)).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 19. Glunz_2015 teaches “(Glunz_2015 Par 0067: “The cloud communications network 18 and non-cloud communications network 18' includes, but is not limited to, communications over a wire connected to the target network devices, wireless communications, and other types of communications using one or more communications and/or networking protocols.” The use of a cloud communications network is being interpreted as a common cloud environment because it is a cloud-based environment that connects (networks) multiple devices together.; Glunz_2015 Par 0197: “For example, Google's smart phone Android operating system supports the use of QR codes by natively including the barcode scanner (e.g., Zxing, etc.) on some models, and the browser supports Uniform Resource Identifier (URI) redirection, which allows QR Codes to send metadata to existing applications on the device.” The use of a QR code to send information demonstrates an example of using a form of user authentication to access information because a user must allow (authorize) the information to be sent by scanning the QR code.; Glunz_2015 Par 0340: “When the desired architect opens the existing 3D modeling program and the desired 3D object, the selected wall with the collaboration instructions would be visible.” This excerpt from Glunz_2015 teaches the concept of opening a 3D CAD model.).

Glunz_2015 does not explicitly teach “wherein the 3D CAD model is stored in a 3D CAD model database,”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Par 0114: “For example, after the user finalizes the configuration of the building, e.g., his/her home, the configuration is stored in the form of a file document, a URL, or any other format and sent to the back-end database 914.” This excerpt from Appleman_2014 teaches the concept of storing a 3D model or 3D link in a database.).

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 20. Glunz_2015 teaches “A non-transitory computer-readable medium for navigating to a target of a three-dimensional (3D)-link from within a computer-aided design (CAD) application, the non-transitory computer-readable medium having encoded thereon a sequence of instructions which, when loaded and executed by at least one processor, causes the at least one processor to:” (Glunz_2015 Abstract: “The method and system allows real-time and static collaboration on native and new composite XD ( e.g., 3D, or lower or higher dimensional) object models from within existing 3D modeling BIM programs (e.g., AUTODESK REVIT, AUTOCAD, VECTORWORKS etc.). Collaboration analytics are collected and displayed.” The use of software programs indicates the use of a computer which includes a memory and a processor.), “use the model address to access a 3D CAD model;” (Glunz_2015 Par 0340: “When the desired architect opens the existing 3D modeling program and the desired 3D object, the selected wall with the collaboration instructions would be visible.” This excerpt from Glunz_2015 teaches the concept of opening a 3D CAD model which includes using a model address to access a 3D CAD model.), open the 3D CAD model accessed;” (Glunz_2015 Par 0340: “When the desired architect opens the existing 3D modeling program and the desired 3D object, the selected wall with the collaboration instructions would be visible.” This excerpt from Glunz_2015 teaches the concept of opening a 3D CAD model.), and “display the 3D CAD model within the CAD application with a pose of a camera and view conditions set in accordance with the view parameters;” (Glunz_2015 Par 0048 : “FIG. 17 is a block diagram illustrating an exemplary three-dimensional (3D) object model for a portion of a building;” Fig. 17 demonstrates a view of a portion of a 3D model of a building. The camera angle of the view is being interpreted as the pose of the camera. The fact that a certain portion of the building is displayed indicates that view conditions and parameters were set in order to choose the portion of the building that is visible.). 

Glunz_2015 does not explicitly teach “and navigate to the target of the 3D-link by displaying an icon at a geometric entity or 3D point of the 3D CAD model or highlighting the geometric entity or 3D point, the geometric entity or 3D point specified by the core 3D address.”. However, Appleman_2014 does teach this claim limitation (Appleman_2014 Fig. 6B: This figure demonstrates several examples of icons displayed at certain objects (geometric entities) within the model. Because the placement of the icons causes the identified objects to stand out from other objects in the model, the icons are being interpreted to highlight the objects (geometric entities).).

Glunz_2015 does not explicitly teach “split the 3D-link into a plurality of components, the plurality of components including a model address, core 3D address, and view parameters;”. However, Appleman_2014  does teach this claim limitation (Appleman_2014 Par 0016: “A configuration of the building, e.g., a viewer customized configuration, may be represented by, or saved as, a plurality of tags. The plurality of tags is indicative of specifications of the physical products associated with the configuration of the building, an identification of the configuration of the building, a location of the building, version information associated with the specifications of the physical products, or any other information relevant to the configuration of the building. The plurality tags may be arranged in a uniform resource locator (URL) so that a first part of the URL is indicative of a web page address and a second part of the URL being indicative of the plurality of tags.” This excerpt from  Appleman_2014 teaches the concept of dividing a link into multiple parts (components). For clarification, the first part of the URL is being interpreted as the model address because it points to a single specific location which can include the location of a 3D model. The second part of the URL is being interpreted to include the core 3D address, and view parameters because it can provide access to multiple pieces of information (plurality of tags) depending on which building configuration is desired by the user. This information can include the core address (interpreted as meta-data per instant app specification par 0034) and view parameters.),

Glunz_2015 and Appleman_2014 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Appleman_2014. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Appleman_2014 teaches the concept of enabling a user to set the viewpoint height of a view of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Appleman_2014 for the benefit of the improved accuracy and realism of a virtual first person view that simulates a realistic user experience. This presents an improvement over 3D modeling methods that lack this capability (Appleman_2014 Par 0066: “One of the advantages of the feature of enabling a user to set the viewpoint height is to simulate a realistic user visual experience.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Glunz_2015 (US20170132567A1) in view of Jacobson_2017 (US20170315696A1).

Claim 12. Glunz_2015 does not explicitly teach “wherein, in an event a change is made to the 3D CAD model following creation of the 3D-link, the computer-implemented method further comprises updating the variable link, automatically, in response to the change made, prompting for user input in an event the change causes the 3D context to become invalid, or a combination thereof.”. However, Jacobson_2017 does teach this claim limitation (Jacobson_2017 Par 0433: “Error alerts are displayed by shading each spatial element 65la-n that has an error alert with a color indicating the status level. A color legend window 1707 may be displayed to the user by selecting the "Legend" button 633.” This excerpt from Jacobson_2017 teaches the concept of alerting the user when an error has occurred. Because invalid 3D context data can be considered an error, displaying error alerts is being interpreted to encompass prompting for user input in an event the change causes the 3D context to become invalid).

Glunz_2015 and Jacobson_2017 are analogous art because they are from the same field of endeavor in computer-aided design (CAD). Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Glunz_2015 and Jacobson_2017. The rationale for doing so would be that Glunz_2015 teaches the concept of creating three-dimensional models from two-dimensional data building information modeling.  Jacobson_2017 teaches the concept of viewing the building status of a 3D building model.  Therefore, it would have been obvious to combine the teachings of Glunz_2015 and Jacobson_2017 for the benefit of the improved ability to easily determine the status of all of the rooms in a building, compared to 3D modeling methods that lack this capability (Jacobson_2017 Par 0006: “Viewing the building status in a three-dimensional model will not only show status of individual rooms, but users will be able to easily apprehend the status of the neighboring rooms, floors, and the entire building.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146